Exhibit 10.1

Executed Version

$350,000,000

Commercial Metals Company

5.750% Senior Notes due 2026

PURCHASE AGREEMENT

April 19, 2018

MERRILL LYNCH, PIERCE, FENNER & SMITH

                           INCORPORATED

     As Representative of the Initial Purchasers

c/o Merrill Lynch, Pierce, Fenner & Smith

                            Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Introductory. Commercial Metals Company, a Delaware corporation (the “Company”),
proposes to issue and sell to Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) and the other several Initial Purchasers named in Schedule A
(the “Initial Purchasers”), acting severally and not jointly, the respective
amounts set forth in such Schedule A of $350,000,000 aggregate principal amount
of the Company’s 5.750% Senior Notes due 2026 (the “Securities”). Merrill Lynch
has agreed to act as the representative of the several Initial Purchasers (the
“Representative”) in connection with the offering and sale of the Securities.

The Securities will be issued pursuant to an indenture, dated as of May 6, 2013
(the “Base Indenture”), between the Company and U.S. Bank National Association,
as trustee (the “Trustee”), as supplemented by a supplemental indenture, to be
dated as of May 3, 2018, 2018 (the “Supplemental Indenture,” and together with
the Base Indenture, the “Indenture”). Securities will be issued only in
book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “Depositary”).

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of May 3, 2018 (the “Registration Rights
Agreement”), among the Company and the Initial Purchasers, pursuant to which the
Company will be required to file with the Commission (as defined below), under
the circumstances set forth therein, (i) a registration statement under the
Securities Act (as defined below) relating to another series of debt securities
of the Company with terms substantially identical to the Securities (the
“Exchange Securities”) to be offered in exchange for the Securities (the
“Exchange Offer”) or (ii) a shelf registration statement pursuant to Rule 415 of
the Securities Act relating to the resale by certain holders of the Securities,
and in each case, to use commercially reasonable efforts to cause such
registration statements to be declared effective. All references herein to the
Exchange Securities and the Exchange Offer are only applicable if the Company is
in fact required to consummate the Exchange Offer pursuant to the terms of the
Registration Rights Agreement.



--------------------------------------------------------------------------------

Pursuant to that certain stock and asset purchase agreement, dated as of
December 29, 2017, among the Company and certain subsidiaries of Gerdau S.A.
(“Gerdau”), (together with the schedules and exhibits thereto, the “Acquisition
Agreement”), the Company has agreed to acquire (i) all of the issued and
outstanding shares of capital stock of Tamco, a California corporation, (ii) all
of the issued and outstanding partnership interests of Gerdau Reinforcing Steel,
a Delaware general partnership, and (iii) certain assets and liabilities of the
businesses of Gerdau Ameristeel US Inc., a Florida corporation, and Gerdau
Ameristeel Sayreville Inc., a Delaware corporation (the entities, assets and
liabilities referred to in clauses (i) through (iii), the “Target Business”).
The consummation of such acquisition in accordance with the terms of the
Acquisition Agreement is referred to herein as the “Acquisition.”

This Agreement, the Registration Rights Agreement, the Securities, the Exchange
Securities and the Indenture are referred to herein as the “Transaction
Documents.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (“Time of Sale” means 4:26
P.M., New York City time, on April 19, 2018, the first time when sales of the
Securities are made). The Securities are to be offered and sold to or through
the Initial Purchasers without being registered with the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933 (as amended, the
“Securities Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder), in reliance upon exemptions
therefrom. Pursuant to the terms of the Securities and the Indenture, investors
who acquire Securities shall be deemed to have agreed that Securities may only
be resold or otherwise transferred, after the date hereof, if such Securities
are registered for sale under the Securities Act or if an exemption from the
registration requirements of the Securities Act is available (including the
exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated April 19, 2018 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated April 19, 2018 (the “Pricing Supplement”),
describing the terms of the Securities, each for use by such Initial Purchaser
in connection with its solicitation of offers to purchase the Securities. The
Preliminary Offering Memorandum and the Pricing Supplement are herein referred
to as the “Pricing Disclosure Package.” Promptly after this Agreement is
executed and delivered, the Company will prepare and deliver to each Initial
Purchaser a final offering memorandum dated the date hereof (the “Final Offering
Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
(but not furnished) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act,” which term, as

 

2



--------------------------------------------------------------------------------

used herein, includes the rules and regulations of the Commission promulgated
thereunder) prior to the Time of Sale and incorporated by reference in the
Pricing Disclosure Package (including the Preliminary Offering Memorandum) or
the Final Offering Memorandum (as the case may be), and all references herein to
the terms “amend,” “amendment” or “supplement” with respect to the Final
Offering Memorandum shall be deemed to mean and include all information filed
(but not furnished) under the Exchange Act after the Time of Sale and
incorporated by reference in the Final Offering Memorandum.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1.    Representations and Warranties. The Company hereby represents,
warrants and covenants to each Initial Purchaser that, as of the date hereof and
as of the Closing Date (as defined below) (it being understood that references
in this Section 1 to the “Offering Memorandum” are to (x) the Pricing Disclosure
Package in the case of representations and warranties made as of the date hereof
and (y) the Final Offering Memorandum in the case of representations and
warranties made as of the Closing Date):

(a)    No Registration Required. Assuming the accuracy of the representations
and warranties of the Initial Purchasers set forth in Section 2 hereof and their
compliance with the procedures set forth in Section 7 hereof, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Initial Purchasers and to each Subsequent Purchaser in the manner
contemplated by this Agreement and the Offering Memorandum to register the
Securities under the Securities Act or, until such time as the Exchange
Securities are issued pursuant to an effective registration statement, to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(b)    No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchasers and persons acting
on their behalf, as to whom the Company makes no representation or warranty) has
offered, solicited offers to buy or sold the Securities by any means of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged in any directed selling efforts
within the meaning of Regulation S and (ii) each of the Company and its
Affiliates and any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Company makes no representation or warranty) has
complied with the offering restrictions set forth in Regulation S.

 

3



--------------------------------------------------------------------------------

(c)    Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d)    The Pricing Disclosure Package and Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a), as applicable) as of the Closing Date, contains or represents an
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representative expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be. The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A. Except in accordance with Section 3(a) hereof, the Company has not
distributed, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Pricing
Disclosure Package and the Final Offering Memorandum.

(e)    Company Additional Written Communications. The Company has not used,
authorized, approved or distributed and will not use, authorize, approve or
distribute any written communication that constitutes an offer to sell or
solicitation of an offer to buy the Securities other than (i) the Pricing
Disclosure Package, (ii) the Final Offering Memorandum and (iii) any electronic
road show or other written communications, in each case used in accordance with
Section 3(a). Each such communication by the Company or its agents and
representatives pursuant to clause (iii) of the preceding sentence (each, a
“Company Additional Written Communication”), when taken together with the
Pricing Disclosure Package, did not as of the Time of Sale, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
this representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through the Representative expressly for use in
any Company Additional Written Communication.

 

4



--------------------------------------------------------------------------------

(f)    Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act. Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(g)    The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

(h)    The Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized and, on the Closing Date, will have been duly executed and
delivered by, and will constitute a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and except as rights to indemnification may be
limited by applicable law.

(i)    Authorization of the Securities and the Exchange Securities. The
Securities to be purchased by the Initial Purchasers from the Company will on
the Closing Date be in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture. The Exchange Securities have been
duly and validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture.

(j)    Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, at the Closing Date, will have been duly executed and delivered
by the Company and will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

5



--------------------------------------------------------------------------------

(k)    Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.

(l)    No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto): (i) there has been no
material adverse change, in the condition, financial or otherwise, or in the
earnings, management, business, properties, results of operations, whether or
not arising from transactions in the ordinary course of business, of the Company
and its subsidiaries, considered as one entity (any such change is called a
“Material Adverse Change”); (ii) the Company and its subsidiaries, considered as
one entity, have not incurred any material liability or obligation, indirect,
direct or contingent, not in the ordinary course of business nor entered into
any material transaction or agreement not in the ordinary course of business;
and (iii) there has been no dividend or distribution of any kind declared, paid
or made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

(m)    Incorporation and Good Standing of the Company and its Subsidiaries. Each
of the Company’s Significant Subsidiaries (as defined below) and its
jurisdiction of formation is set forth on Annex II attached hereto. Each of the
Company and its Significant Subsidiaries has been duly incorporated or organized
and is validly existing as a corporation, foreign corporation, limited liability
company, partnership or other entity in good standing (if applicable) under the
laws of the jurisdiction of its organization and has corporate, limited
liability company, partnership or other power and authority to own or lease, as
the case may be, and operate its properties and to conduct its business as
described in the Pricing Disclosure Package and the Final Offering Memorandum
and, in the case of the Company, to enter into and perform its obligations under
this Agreement. Each of the Company and each subsidiary is duly qualified as a
corporation, foreign corporation, limited liability company, partnership or
other entity to transact business and is in good standing (if applicable) in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing (if
applicable) would not, individually or in the aggregate, result in a Material
Adverse Change. All of the issued and outstanding shares of capital stock of
each subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries
and, except as otherwise disclosed in the Pricing Disclosure Package and the
Final Offering Memorandum, are free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim. Prior to giving effect to the
Acquisition, the Company does not have any significant subsidiary (as defined in
Rule 1-02 of Regulation S-X under the Act) that is not listed on Exhibit 21 to
its Annual Report on Form 10-K for the fiscal year ended August 31, 2017 which
is required to be so listed. For purposes of this Agreement, “Significant
Subsidiary” means any Principal Subsidiary (as defined in the Indenture) of the
Company.

 

6



--------------------------------------------------------------------------------

(n)    Additional Issuer Information. There are no contracts or documents which
are required to be described in the Preliminary Offering Memorandum, the Pricing
Disclosure Package, the Final Offering Memorandum or the documents incorporated
by reference therein which have not been so described and filed as required.

(o)    Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and after consummation of the
Acquisition and receipt of payment for the Securities and the application of the
proceeds thereof as contemplated under the caption “Use of Proceeds” in the
Preliminary Offering Memorandum and the Final Offering Memorandum will not be,
required to register as an “investment company” within the meaning of the
Investment Company Act.

(p)    Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its Significant Subsidiaries
is (i) in violation or in default (or, with the giving of notice or lapse of
time or both, would be in default) (“Default”) under its charter or by-laws or
other organizational documents, (ii) in Default under any indenture, mortgage,
loan or credit agreement, deed of trust, note, contract, franchise, lease or
other agreement, obligation, condition, covenant or instrument to which the
Company or any of its subsidiaries is a party or by which it or any of them is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject (each, an “Existing Instrument”) or (iii) in violation
of any statute, law, rule, regulation, judgment, order or decree applicable to
the Company or any of its subsidiaries of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of its or their
properties, as applicable, except, with respect to clauses (ii) and (iii) only,
for such Defaults or violations as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change. The Company’s
execution, delivery and performance of the Transaction Documents by the Company
and the issuance and delivery of the Securities and the Exchange Securities and
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum, (i) have been duly authorized by all necessary corporate
action and will not result in any Default under the charter or by-laws or other
organizational documents of the Company or any Significant Subsidiary, (ii) will
not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its Significant Subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, and (iii) will not
result in any violation of any statute, law, rule, regulation, judgment, order
or decree applicable to the Company or any of its Significant Subsidiaries of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company or any of its
Significant Subsidiaries or any of its or their properties, except, with respect
to clauses (ii) and (iii) only, for such conflicts, breaches, Defaults, Debt
Repayment Triggering Events, liens, charges, encumbrances and violations as
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change. No consent,

 

7



--------------------------------------------------------------------------------

approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency is required for
the Company’s execution, delivery and performance of the Transaction Documents
by the Company, or the issuance and delivery of the Securities or the Exchange
Securities or consummation of the transactions contemplated hereby and thereby
and by the Pricing Disclosure Package or by the Final Offering Memorandum
(excluding the Acquisition), except (i) such as have been obtained or made by
the Company and are in full force and effect under applicable state securities
or blue sky laws, (ii) with respect to the Exchange Securities, such as may be
required under the Securities Act, the Trust Indenture Act and applicable state
securities laws, as contemplated by the Registration Rights Agreement, and
(iii) except where failure to obtain such consent, approval, authorization or
order or make such registration or filing would not reasonably be expected to
result in a Material Adverse Change. As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time or both would give, the holder of any note, debenture
or other evidence of indebtedness (or any person acting on such holder’s behalf)
issued by the Company, the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
Significant Subsidiaries.

(q)    Preparation of the Financial Statements. The financial statements
together with the related notes thereto contained or incorporated by reference
in the Pricing Disclosure Package, the Preliminary Offering Memorandum and the
Final Offering Memorandum present fairly in all material respects the
consolidated financial position of the entities to which they relate as of and
at the dates indicated and the results of their operations and cash flows for
the periods specified therein. Such financial statements have been prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The summary financial information
included under the captions “Summary Historical Consolidated Financial Data of
the Company” and “Summary Historical Consolidated Financial Data of the Acquired
Businesses” in the Pricing Disclosure Package, the Preliminary Offering
Memorandum and the Final Offering Memorandum present fairly in all material
respects the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included in the
Preliminary Offering Memorandum and the Final Offering Memorandum. Except as
otherwise disclosed in the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Final Offering Memorandum, the pro forma financial
information and the related notes thereto included therein present fairly in all
material respects the information shown therein, have been prepared in
accordance with Commission’s rules and guidelines with respect to pro forma
financial statements, and the assumptions underlying such pro forma financial
information are reasonable and the adjustments used therein are appropriate to
give effect to the transactions and circumstances referred to in each of the
Preliminary Offering memorandum, the Pricing Disclosure Package and the Final
Offering Memorandum. No other financial statements are required to be included
in the Preliminary Offering Memorandum or Final Offering Memorandum.

 

8



--------------------------------------------------------------------------------

(r)    No Material Actions or Proceedings. Except as disclosed in the Final
Offering Memorandum and the Pricing Disclosure Package, there are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s knowledge, threatened (i) against or affecting the Company or any of
its subsidiaries, (ii) which has as the subject thereof any officer or director
of, or property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental or discrimination matters related to the Company
or its subsidiaries, where any such action, suit or proceeding, if determined
adversely to the Company or any of its subsidiaries, would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change or
to adversely affect the transactions contemplated by this Agreement.

(s)    Title to Properties. Except as otherwise disclosed in the Pricing
Disclosure Package and the Final Offering Memorandum, the Company and each of
its subsidiaries has good and marketable title to all the properties and assets
reflected as owned in the financial statements referred to in Section 1(q) above
(or elsewhere in the Pricing Disclosure Package and the Final Offering
Memorandum), in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, claims and other defects, except such as would
not result in a Material Adverse Change. The real property, improvements,
equipment and personal property reflected as leased in the financial statements
referred to in Section 1(q) above are held under valid and enforceable leases,
subject to bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer and other similar laws relating to or affecting
creditors’ rights generally and to general equitable principles (regardless of
whether considered in a proceeding in equity or at law) and such other
exceptions as would not result in a Material Adverse Change.

(t)    Independent Accountants. Deloitte & Touche LLP, who have expressed their
opinion (i) with respect to the Company’s audited financial statements for the
fiscal years ended August 31, 2015, 2016 and 2017, incorporated by reference in
the Preliminary Offering Memorandum and the Final Offering Memorandum and
(ii) with respect to the Target Business’s audited financial statements for the
fiscal year ended December 31, 2017, included in the Preliminary Offering
Memorandum and the Final Offering Memorandum, are independent public accountants
with respect to each of the Company and Target Business as required by the
Exchange Act and, to the Company’s knowledge, are an independent registered
public accounting firm with the Public Company Accounting Oversight Board.

(u)    Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state, local and foreign income and franchise tax returns in
a timely manner and have paid all taxes required to be paid by any of them and,
if due and payable, any related or similar assessment, fine or penalty levied
against any of them, except (i) for any taxes, assessments, fines or penalties
being contested in good faith and by appropriate proceedings, or (ii) where a
default to make such filings or payments would not reasonably be expected to
result in a Material Adverse Change. The Company has made appropriate provisions
in the applicable financial statements referred to in Section 1(q) above in
respect of all federal, state, local and foreign income and franchise taxes for
all current or prior periods as to which the tax liability of the Company or any
of its subsidiaries has not been finally determined.

 

9



--------------------------------------------------------------------------------

(v)    No Labor Dispute. No labor dispute with the employees of the Company or
any of its subsidiaries exists, and the Company, to its knowledge, is not aware
of any existing or imminent labor disturbance by the employees of any of its or
its subsidiaries’ principal suppliers, contractors or customers, that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

(w)    Insurance. The Company and its subsidiaries are insured by recognized,
and to the Company’s knowledge, financially sound and reputable institutions
with policies in such amounts and with such deductibles and covering such risks
as are generally deemed adequate and customary for their businesses, including,
but not limited to, policies covering real and personal property owned or leased
by the Company and its subsidiaries against theft, damage, destruction, acts of
vandalism and earthquakes. To the Company’s knowledge, all policies of insurance
insuring the Company or any of its subsidiaries or their respective businesses,
assets, employees, officers and directors are in full force and effect; the
Company and its subsidiaries are in compliance with the terms of such policies
and instruments in all material respects; and there are no claims by the Company
or any of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause which would reasonably be expected to result in a Material Adverse
Change. The Company has no reason to believe that it or any subsidiary will not
be able (i) to renew its existing insurance coverage as and when such policies
expire or (ii) to obtain comparable coverage from similar institutions as may be
necessary or appropriate to conduct its business as now conducted and at a cost
that would not result in a Material Adverse Change.

(x)    Payments. No subsidiary of the Company is currently prohibited, directly
or indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated by the Pricing
Disclosure Package and the Final Offering Memorandum (exclusive of any
supplement thereto).

(y)    All Necessary Permits, etc. The Company and each Significant Subsidiary
possess such valid and current certificates, authorizations, permits, licenses,
approvals, consents and other authorizations issued by the appropriate state,
federal or foreign regulatory agencies or bodies necessary to conduct their
respective businesses, except where the failure to so possess would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Change, and neither the Company nor any Significant Subsidiary
has received any written notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization,
permit, license, approval, consent or other authorization which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to result in a Material Adverse Change.

 

10



--------------------------------------------------------------------------------

(z)    Company’s Accounting System. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain asset accountability;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

(aa)    Company’s Financial Reporting System. The Company and its subsidiaries
maintain effective internal control over financial reporting, as such term is
defined in Rule 13a-15(f) under the Exchange Act.

(bb)    Company’s Internal Control System. Except as disclosed in the Pricing
Disclosure Package and the Final Offering Memorandum, since the end of the
Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(cc)    Company’s Disclosure Control System. The Company and its subsidiaries
maintain “disclosure controls and procedures” (as such term is defined in Rule
13a-15(e) under the Exchange Act); such disclosure controls and procedures are
reasonably effective to perform the functions for which they were established to
the extent required by Rule 13a-15 under the Exchange Act.

(dd)    No Price Stabilization or Manipulation. The Company has not taken,
directly or indirectly, any action designed to or that would reasonably be
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

(ee)    Solvency. The Company is, and immediately after the Closing Date will
be, Solvent. As used herein, the term “Solvent” means, with respect to any
person on a particular date, that on such date (i) the fair market value of the
assets of such person is greater than the total amount of liabilities (including
contingent liabilities) of such person, (ii) the present fair salable value of
the assets of such person is greater than the amount that will be required to
pay the probable liabilities of such person on its debts as they become absolute
and matured, (iii) such person is able to realize upon its assets and pay its
debts and other liabilities, including contingent obligations, as they mature
and (iv) such person does not have unreasonably small capital.

(ff)    Compliance with and Liability Under Environmental Laws. Except as
otherwise disclosed in the Pricing Disclosure Package and the Final Offering
Memorandum, (i) neither the Company nor any of its subsidiaries is in violation
of any federal, state, local or foreign law, regulation, order, permit or other
requirement relating

 

11



--------------------------------------------------------------------------------

to pollution or protection of public health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or protected species, including without limitation, laws and regulations
relating to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum and petroleum products (collectively, “Materials of Environmental
Concern”), or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Materials of
Environmental Concern (collectively, “Environmental Laws”), which violation
includes, but is not limited to, noncompliance with any permits or other
governmental authorizations required for the operation of the business of the
Company or its subsidiaries under applicable Environmental Laws, or
noncompliance with the terms and conditions thereof, nor has the Company or any
of its subsidiaries received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
the Company or any of its subsidiaries is in violation of any Environmental Law,
except such violation or non-compliance as would not, individually or in the
aggregate, reasonably be expected to result in Material Adverse Change;
(ii) there is no claim, action or cause of action filed with a court or
governmental authority with respect to which the Company has received written
notice, no investigation by a governmental authority with respect to which the
Company has received written notice, and the Company has not received any
written notice from any person or entity alleging potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, attorneys’ fees or
penalties all of which arise out of, based on or result from the presence, or
release into the environment, of any Material of Environmental Concern at any
location owned, leased or operated by the Company or any of its subsidiaries,
now or in the past (collectively, “Environmental Claims”), pending or, to the
best of the Company’s knowledge, threatened against the Company or any of its
subsidiaries or any person or entity whose liability for any Environmental Claim
the Company or any of its subsidiaries has retained or assumed either
contractually or by operation of law, except as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change;
(iii) to the best of the Company’s knowledge, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge, presence or disposal of
any Material of Environmental Concern, that reasonably could result in a
violation of or liability or obligation under any Environmental Law, require
expenditures to be incurred pursuant to Environmental Law, or form the basis of
a potential Environmental Claim against the Company or any of its subsidiaries
or against any person or entity whose liability for any Environmental Claim the
Company or any of its subsidiaries has retained or assumed either contractually
or by operation of law, except as would not, individually or in the aggregate,
result in a Material Adverse Change; and (iv) neither the Company nor any of its
subsidiaries is subject to any pending or to the Company’s knowledge, threatened
proceeding under Environmental Law to which a governmental authority is a party
and which is reasonably likely to result in monetary sanctions of $1,000,000 or
more (other than the matter relating to the Company’s facilities in Ector County
Texas).

 

12



--------------------------------------------------------------------------------

(gg)    Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review and the amount of its established reserves, the Company has
reasonably concluded that such associated costs and liabilities would not,
individually or in the aggregate, result in a Material Adverse Change.

(hh)    ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company, its subsidiaries or their “ERISA Affiliates” (as defined below) are
in compliance in all material respects with ERISA. “ERISA Affiliate” means, with
respect to the Company or a subsidiary, any member of any group of organizations
described in Section 4001(a)(14) of ERISA or Sections 414(b), (c), (m) or (o) of
the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”), of
which the Company or such subsidiary is a member. No “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates. No “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA). Neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to any “employee benefit plan,” (ii) Sections 412, 4971 or 4975 of the
Internal Revenue Code, or (iii) Section 4980B of the Internal Revenue Code with
respect to the excise tax imposed thereunder. Each “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the Internal
Revenue Service and nothing has occurred, whether by action or failure to act,
which is reasonably likely to cause disqualification of any such employee
benefit plan under Section 401(a) of the Internal Revenue Code. No “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates (A) is, or is reasonably expected to be, in “at risk
status” (as defined under ERISA) and (B) that is a “multiemployer plan” (as
defined under ERISA) is in “endangered status” or “critical status” (each, as
defined under ERISA).

(ii)    Compliance with Sarbanes-Oxley. There is and has been no failure on the
part of the Company and any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

 

13



--------------------------------------------------------------------------------

(jj)    No Unlawful Contributions or Other Payments. None of the Company, any of
its subsidiaries or, to the knowledge of the Company, any director, officer,
agent, employee, affiliate or other person acting on behalf of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation or a sanction for violation by such
persons of the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act
2010, each as may be amended, or similar law of any other relevant jurisdiction,
or the rules or regulations thereunder; and the Company and its subsidiaries
have instituted and maintain policies and procedures designed to ensure
compliance therewith. No part of the proceeds of the offering will be used,
directly or indirectly, in violation of the Foreign Corrupt Practices Act of
1977 or the U.K. Bribery Act 2010, each as may be amended, or similar law of any
other relevant jurisdiction, or the rules or regulations thereunder.

(kk)    No Conflict with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.

(ll)    No Conflict with Sanctions Laws. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries (i) is, or is
controlled or 50% or more owned in the aggregate by or is acting on behalf of,
one or more individuals or entities that are currently the subject of any
sanctions administered or enforced by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State or the Bureau of
Industry and Security of the U.S. Department of Commerce), the United Nations
Security Council, the European Union, a member state of the European Union
(including sanctions administered or enforced by Her Majesty’s Treasury of the
United Kingdom) or other relevant sanctions authority (collectively, “Sanctions”
and such persons, “Sanctioned Persons” and each such person, a “Sanctioned
Person”), (ii) is located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions that broadly prohibit
dealings with that country or territory (collectively, “Sanctioned Countries”
and each, a “Sanctioned Country”) or (iii) will, directly or indirectly, use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other individual or entity
in any manner that would result in a violation of any Sanctions by, or could
result in the imposition of Sanctions against, any individual or entity
(including any individual or entity participating in the offering, whether as
initial purchaser, advisor, investor or otherwise).

 

14



--------------------------------------------------------------------------------

(mm)    No Dealings with Sanctioned Entities. Neither the Company nor any of its
subsidiaries has, other than disclosed to the Initial Purchasers and their
counsel, engaged in any dealings or transactions with or for the benefit of a
Sanctioned Person, or with or in a Sanctioned Country, in the preceding 3 years,
nor does the Company or any of its subsidiaries have any plans to engage in
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country.

(nn)    Intellectual Property Rights. Except as set forth in the Pricing
Disclosure Package and the Final Offering Memorandum, the Company or its
subsidiaries own or possess a valid right to use all patents, trademarks,
service marks, trade names, copyrights, patentable inventions, trade secrets,
know-how and other intellectual property (collectively, the “Intellectual
Property”) used by the Company or its subsidiaries in the conduct of the
Company’s or its subsidiaries’ business as now conducted or as proposed in the
Pricing Disclosure Package and the Final Offering Memorandum to be conducted.
Except as set forth in the Pricing Disclosure Package and the Final Offering
Memorandum, to the knowledge of the Company, there is no material infringement
by third parties of any of the Company’s Intellectual Property and there are no
legal or governmental actions, suits, proceedings or claims pending or, to the
Company’s knowledge, threatened, against the Company (i) challenging the
Company’s rights in or to any Intellectual Property, (ii) challenging the
validity or scope of any Intellectual Property owned by the Company, or
(iii) alleging that the operation of the Company’s business as now conducted
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of a third party, except in the case of clause (i),
(ii) or (iii), such actions, suits, proceedings or claims that, if decided
unfavorably to the Company and its subsidiaries, would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, and
the Company is unaware of any facts which would form a reasonable basis for any
such claim, where any such action, suit, proceeding or claim, if determined
adversely, would, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement.

(oo)    Initial Purchasers’ Transactions. Except as disclosed in the Pricing
Disclosure Package and the Final Offering Memorandum, the Company (i) does not
have any material lending or other material relationship with any bank or
lending affiliate of any of the Initial Purchasers and (ii) does not intend to
use any of the proceeds from the sale of the Securities hereunder to repay any
outstanding debt owed to any affiliate of the Representative.

(pp)    Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Pricing Disclosure Package, the
Preliminary Offering Memorandum or the Final Offering Memorandum that have not
been described as required.

(qq)    Stock Options. With respect to the outstanding stock options (the “Stock
Options”) granted pursuant to the stock-based compensation plans of the Company
and its subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended
to qualify as an “incentive stock option” under Section 422 of the Internal
Revenue Code so qualifies, (ii) each grant of a Stock Option was duly authorized
no later than the date on

 

15



--------------------------------------------------------------------------------

which the grant of such Stock Option was by its terms to be effective (the
“Grant Date”) by all necessary corporate action, including, as applicable,
approval by the board of directors of the Company (or a duly constituted and
authorized committee thereof) and any required stockholder approval by the
necessary number of votes or written consents, and the award agreement governing
such grant (if any) was duly executed and delivered by each party thereto,
(iii) each such grant was made in accordance with the terms of the Company Stock
Plans, the Exchange Act and all other applicable laws and regulatory rules or
requirements, including the rules of the New York Stock Exchange and any other
exchange on which Company securities are traded, (iv) the per share exercise
price of each Stock Option was equal to the fair market value of a share of
common stock on the applicable Grant Date and (v) each such grant was properly
accounted for in accordance with generally accepted accounting principles in the
United States in the financial statements (including the related notes) of the
Company and disclosed in the Company’s filings with the Commission in accordance
with the Exchange Act and all other applicable laws. The Company has not
knowingly granted, and there is no and has been no policy or practice of the
Company of granting, Stock Options prior to, or otherwise coordinate the grant
of Stock Options with, the release or other public announcement of material
information regarding the Company or its subsidiaries or their results of
operations or prospects.

(rr)    Regulations T, U, X. Neither the Company nor any of its subsidiaries nor
any agent thereof acting on their behalf has taken, and none of them will take,
any action that might cause this Agreement or the issuance or sale of the
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

(ss)    Regulation S. The Company and its affiliates and all persons acting on
their behalf (other than the Initial Purchasers, as to whom the Company make no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902. The Company is a
“reporting issuer”, as defined in Rule 902 under the Securities Act.

(tt)    Acquisition Agreement Representations. To the actual knowledge of the
parties listed on Annex III hereto, the representations and warranties of Seller
and Selling Subsidiaries (each, as defined in the Acquisition Agreement) in the
Acquisition Agreement are true and correct in all respects as of the date
hereof, subject to the qualifications thereto set forth in the Acquisition
Agreement. The Acquisition Agreement is in full force and effect as of the date
hereof.

Any certificate signed by an officer of the Company and delivered to the Initial
Purchasers or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

 

16



--------------------------------------------------------------------------------

SECTION 2.    Purchase, Sale and Delivery of the Securities.

(a)    The Securities. The Company agrees to issue and sell to the Initial
Purchasers, all of the Securities, and, subject to the conditions set forth
herein, the Initial Purchasers agree, severally and not jointly, to purchase
from the Company the aggregate principal amount of Securities set forth opposite
their names on Schedule A, at a purchase price of 98.75% of the principal amount
thereof payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth.

(b)    The Closing Date. Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Latham & Watkins LLP, 885 Third Avenue, New
York, New York 10022 (or such other place as may be agreed to by the Company and
Merrill Lynch) at 9:00 a.m. New York City time, on May 3, 2018 or such other
time and date as Merrill Lynch shall designate by notice to the Company (the
time and date of such closing are called the “Closing Date”).

(c)    Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to Merrill Lynch for the accounts of the several Initial Purchasers
certificates for the Securities at the Closing Date against the irrevocable
release of a wire transfer of immediately available funds for the amount of the
purchase price therefor. The certificates for the Securities shall be in such
denominations and registered in the name of Cede & Co., as nominee of the
Depositary, and shall be made available for inspection on the business day
preceding the Closing Date at a location in New York City, as Merrill Lynch may
designate. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Initial Purchasers.

(d)    Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:

(i)     it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A, and will take reasonable steps to ensure the purchaser of the
Securities is aware that such sale is being made in reliance on Rule 144A, or
(b) upon the terms and conditions set forth in Annex I to this Agreement;

(ii)    it understands that the offered Securities have not been registered
under the Securities Act and may not be offered or sold within the United States
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act;

(iii)    it is a Qualified Institutional Buyer and an institutional “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) under the
Securities Act; and

(iv)    it will not offer or sell Securities by, any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act, or in any manner involving a
public offering in the United States within the meaning of Section 4(a)(2) of
the Securities Act.

 

17



--------------------------------------------------------------------------------

SECTION 3.    Additional Covenants. The Company further covenants and agrees
with each Initial Purchaser as follows:

(a)    Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. Except as
may be permitted under the terms herein, the Company will not amend or
supplement the Preliminary Offering Memorandum or the Pricing Supplement. The
Company will not amend or supplement the Final Offering Memorandum prior to the
Closing Date unless the Representative shall previously have been furnished a
copy of the proposed amendment or supplement at least two business days prior to
the proposed use or filing, and shall not have objected to such amendment or
supplement. Before using, authorizing, approving or distributing any Company
Additional Written Communication, the Company will furnish to the Representative
a copy of such written communication for review and will not use, authorize,
approve or distribute any such written communication to which the Representative
reasonably objects.

(b)    Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and
(subject to Section 3(a) hereof) furnish to the Initial Purchasers such
amendments or supplements to any of the Pricing Disclosure Package as may be
necessary so that the statements in any of the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that any of the Pricing Disclosure Package
will comply with all applicable law. If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the reasonable judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company agrees to promptly prepare (subject to Section 3 hereof) and furnish at
its own expense to the Initial Purchasers, amendments or supplements to the
Final Offering Memorandum so that the statements in the Final Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Final Offering Memorandum, as amended or supplemented,
will comply with all applicable law.

 

18



--------------------------------------------------------------------------------

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representative, the Initial Purchasers
or any of their affiliates (as such term is defined in the Securities Act) are
required to deliver a prospectus in connection with sales of, or market-making
activities with respect to, the Securities, the Company agrees to periodically
amend the applicable registration statement so that the information contained
therein complies with the requirements of Section 10 of the Securities Act, to
amend the applicable registration statement or supplement the related prospectus
or the documents incorporated therein when necessary to reflect any material
changes in the information provided therein so that the registration statement
and the prospectus will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing as of the date the
prospectus is so delivered, not misleading and to provide the Initial Purchasers
with copies of each amendment or supplement filed and such other documents as
the Initial Purchasers may reasonably request.

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

(c)    Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.

(d)    Blue Sky Compliance. The Company (i) shall cooperate with the
Representative and counsel for the Initial Purchasers to qualify or register (or
to obtain exemptions from qualifying or registering) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the provinces of Canada or any other jurisdictions designated
by the Representative, and (ii) shall comply with such laws and shall continue
such qualifications, registrations and exemptions in effect so long as required
for the distribution of the Securities. Notwithstanding the foregoing, the
Company shall not be required to qualify as a foreign corporation or broker or
dealer or to take any action that would subject it to general service of process
in any such jurisdiction where it is not presently qualified or where it would
be subject to taxation as a foreign corporation. The Company will advise the
Representative promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use commercially
reasonable efforts to obtain the withdrawal thereof at the earliest possible
moment.

 

19



--------------------------------------------------------------------------------

(e)    Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f)    The Depositary. The Company will cooperate with the Initial Purchasers
and use commercially reasonable efforts to permit the Securities to be eligible
for clearance and settlement through the facilities of the Depositary.

(g)    Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the New York
Stock Exchange (the “NYSE”) all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act. Additionally, at any time when the Company
is not subject to Section 13 or 15 of the Exchange Act, for the benefit of
holders and beneficial owners from time to time of the Securities, the Company
shall furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d).

(h)    Agreement Not To Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the Closing Date, the Company will
not, without the prior written consent of Merrill Lynch (which consent may be
withheld at the sole discretion of Merrill Lynch), directly or indirectly, sell,
offer, contract or grant any option to sell, pledge, transfer or establish an
open “put equivalent position” within the meaning of Rule 16a-1 under the
Exchange Act, or otherwise dispose of or transfer, or announce the offering of,
or file any registration statement under the Securities Act in respect of, any
debt securities of the Company or securities exchangeable for or convertible
into debt securities of the Company (other than as contemplated by this
Agreement, to register the Exchange Securities and the issuance and sale of the
Company’s convertible senior notes due 2025).

(i)    Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding and are “restricted securities” within
the meaning of Rule 144(a)(3) under the Securities Act, the Company will furnish
to the Representative and, upon request, to each of the other Initial
Purchasers, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

(j)    No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

 

20



--------------------------------------------------------------------------------

(k)    No General Solicitation or Directed Selling Efforts. The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts with respect to the Securities
within the meaning of Regulation S, and the Company will and will cause all such
persons to comply with the offering restrictions requirement of Regulation S
with respect to the Securities.

(l)    No Restricted Resales. During the period from the Closing Date until one
year after the Closing Date, the Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to resell any
of the Securities that have been reacquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

(m)    Legended Securities. Each certificate for a Security will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

The Representative on behalf of the several Initial Purchasers, may, in its sole
discretion, waive in writing the performance by the Company of any one or more
of the foregoing covenants or extend the time for their performance.

SECTION 4.    Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation, (i) all expenses incident to the issuance and
delivery of the Securities (including all printing and engraving costs), (ii)
all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s counsel, independent public or certified public
accountants and other advisors, (iv) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution
(including any form of electronic distribution) of the Pricing Disclosure
Package and the Final Offering Memorandum (including financial statements and
exhibits), and all amendments and supplements thereto, and the Transaction
Documents, (v) all filing fees, attorneys’ fees and expenses incurred by the
Company or the Initial Purchasers in connection with qualifying or registering
(or obtaining exemptions from the qualification or registration of) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum) provided that the
such fees and expenses of counsel for the Initial Purchasers do not exceed
$20,000), (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture, the
Securities and the Exchange Securities, (vii) any fees payable in

 

21



--------------------------------------------------------------------------------

connection with the rating of the Securities or the Exchange Securities with the
ratings agencies, (viii) any filing fees incident to, and any reasonable fees
and disbursements of counsel to the Initial Purchasers in connection with the
review by the Financial Industry Regulatory Authority (“FINRA”), if any, of the
terms of the sale of the Securities or the Exchange Securities, provided such
fees and expenses of counsel for the Initial Purchasers do not exceed $20,000,
(ix) all fees and expenses (including reasonable fees and expenses of counsel)
of the Company in connection with approval of the Securities by the Depositary
for “book-entry” transfer, and the performance by the Company of its other
obligations under this Agreement and (x) all expenses incurred by or on behalf
of the Company incident to the “road show” for the offering of the Securities,
including the cost of any chartered airplane or other transportation. Except as
provided in this Section 4 and Sections 6, 8 and 9 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.

SECTION 5.    Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made and to the timely performance by the Company of its covenants
and other obligations hereunder, and to each of the following additional
conditions:

(a)    Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from Deloitte & Touche LLP, the independent registered
public accounting firm for the Company and Target Business, “comfort letters”
for each of the Company and Target Business, dated the date hereof addressed to
the Initial Purchasers, in form and substance satisfactory to the
Representative, covering the financial information in the Pricing Disclosure
Package and other customary matters. In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants “bring-down comfort
letters” for each of the Company and Target Business, dated the Closing Date
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representative, in the form of the “comfort letters” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than 3 days prior to the Closing Date.

(b)    No Material Adverse Change or Ratings Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date:

(i)    Subsequent to the Time of Sale or, if earlier, the dates as of which
information is given in the Pricing Disclosure Package and the Final Offering
Memorandum, there shall not have been (i) any change or decrease specified in
the letter or letters referred to in paragraph (a) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Pricing Disclosure Package and the Final Offering Memorandum
the effect of which, in any case referred to in clause (i) or (ii) above, is, in
the sole judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Pricing Disclosure Package and the Final
Offering Memorandum.; and

 

22



--------------------------------------------------------------------------------

(ii)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 15E of the Exchange Act.

(c)    Opinion of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the opinion of Haynes and Boone, LLP, counsel for
the Company, dated as of such Closing Date, the form of which is attached as
Exhibit A.

(d)    Opinion of General Counsel of the Company. On the Closing Date the
Initial Purchasers shall have received the opinion of the General Counsel of the
Company, dated as of such Closing Date, the form of which is attached as
Exhibit B.

(e)    Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the opinion of Latham & Watkins LLP,
counsel for the Initial Purchasers, dated as of such Closing Date, with respect
to such matters as may be reasonably requested by the Initial Purchasers.

(f)    Officers’ Certificate. On the Closing Date the Initial Purchasers shall
have received a written certificate executed by the Chief Financial Officer,
Chief Accounting Officer or Treasurer of the Company, dated as of the Closing
Date, to the effect set forth in Section 5(b)(ii) hereof, and further to the
effect that:

(i)    for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii)    the representations, warranties and covenants of the Company set forth
in Section 1 hereof that are not qualified by materiality are true and correct
in all material respects, and the representations, warranties and covenants of
the Company set forth in Section 1 that are qualified by materiality, in each
case, were true and correct as of the date hereof and are true and correct as of
the Closing Date with the same force and effect as though expressly made on and
as of the Closing Date; and

(iii)    the Company has complied in all material respects with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

(g)    Indenture; Registration Rights Agreement. The Company shall have executed
and delivered the Indenture, in form and substance reasonably satisfactory to
the Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof. The Company shall have executed and delivered the Registration
Rights Agreement, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received such executed
counterparts.

 

23



--------------------------------------------------------------------------------

(h)    Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.

SECTION 6.    Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by the Representative pursuant to Section 5 or 10 hereof,
including if the sale to the Initial Purchasers of the Securities on the Closing
Date is not consummated because of any refusal, inability or failure on the part
of the Company to perform any agreement herein or to comply with any provision
hereof, the Company agrees to reimburse the Initial Purchasers, severally, upon
demand for all documented out-of-pocket expenses that shall have been reasonably
incurred by the Initial Purchasers in connection with the proposed purchase and
the offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges.

SECTION 7.    Offer, Sale and Resale Procedures. The Initial Purchasers, on the
one hand, and the Company on the other hand, hereby agree to observe the
following procedures in connection with the offer and sale of the Securities:

(a)    Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(b)    No general solicitation or general advertising (within the meaning of
Rule 502 under the Securities Act) will be used in the United States in
connection with the offering of the Securities.

(c)    Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

 

24



--------------------------------------------------------------------------------

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 

25



--------------------------------------------------------------------------------

SECTION 8.    Indemnification.

(a)    Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers and employees, and each person, if any, who controls any Initial
Purchaser within the meaning of the Securities Act and the Exchange Act against
any loss, claim, damage, liability or expense, as incurred, to which such
Initial Purchaser, affiliate, director, officer, employee or controlling person
may become subject, under the Securities Act, the Exchange Act or other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon any untrue statement or alleged untrue statement of a material
fact contained in the Preliminary Offering Memorandum, the Pricing Supplement,
any Company Additional Written Communication or the Final Offering Memorandum
(or any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
and to reimburse each Initial Purchaser and each such affiliate, director,
officer, employee or controlling person for any and all expenses (including the
fees and disbursements of counsel chosen by Merrill Lynch) as such expenses are
reasonably incurred by such Initial Purchaser or such affiliate, director,
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply, with respect to an Initial Purchaser, to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representative expressly for use in the Preliminary Offering Memorandum, the
Pricing Supplement, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by the Initial
Purchasers through the Representative consists of the information described as
such in Section 8(b) below. The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company may
otherwise have.

(b)    Indemnification of the Company. Each Initial Purchaser agrees, severally
and not jointly, to indemnify and hold harmless the Company, its directors and
each person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering

 

26



--------------------------------------------------------------------------------

Memorandum (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through the Representative expressly for use therein; and to reimburse
the Company and each such director or controlling person for any and all
expenses (including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Company or such director or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. The Company hereby
acknowledges that the only information that the Initial Purchasers through the
Representative have furnished to the Company expressly for use in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto) are the statements set forth in the eighth and eleventh
paragraphs under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Final Offering Memorandum. The indemnity agreement set forth
in this Section 8(b) shall be in addition to any liabilities that each Initial
Purchaser may otherwise have.

(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof; provided that the
failure to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 8 except
to the extent that it has been materially prejudiced by such failure (through
the forfeiture of substantive rights and defenses) and shall not relieve the
indemnifying party from any liability that the indemnifying party may have to an
indemnified party other than under this Section 8. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof

 

27



--------------------------------------------------------------------------------

unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel (in each
jurisdiction)), which shall be selected by Merrill Lynch (in the case of counsel
representing the Initial Purchasers or their related persons), representing the
indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.

(d)    Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

SECTION 9.    Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, from the offering of the Securities pursuant to
this Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company, and the total discount and commissions received by the Initial
Purchasers bear to the aggregate initial offering price of the Securities. The
relative fault of the Company, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Initial Purchasers, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

28



--------------------------------------------------------------------------------

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company, and each person, if any, who controls the Company with
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Company.

SECTION 10.    Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’s securities
shall have been suspended or limited by the Commission or by the NYSE, or
trading in securities generally on either the Nasdaq Stock Market or the NYSE
shall have been suspended or limited, or minimum or maximum prices shall have
been established on any of such quotation system or stock exchange by the
Commission or FINRA; (ii) a general banking moratorium shall have been declared
by any of federal, New York or Delaware authorities; or (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the
Representative is material and adverse and makes it impracticable or inadvisable
to proceed with the offering sale or delivery of the Securities in the manner
and on the terms described in the Pricing Disclosure Package or to enforce
contracts for the sale of securities. Any termination pursuant to this
Section 10 shall be without liability on the part of (i) the Company to the
Initial Purchaser, except that the Company shall be obligated to reimburse the
expenses of the Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any
Initial Purchaser to the Company, or (iii) any party hereto to any other party
except that the provisions of Sections 8 and 9 hereof shall at all times be
effective and shall survive such termination.

 

29



--------------------------------------------------------------------------------

SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, its officers and the several Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Initial
Purchaser, the Company or any of their partners, officers or directors or any
controlling person, as the case may be, and will survive delivery of and payment
for the Securities sold hereunder and any termination of this Agreement.

SECTION 12.    Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:

If to the Initial Purchasers:

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

One Bryant Park

New York, New York 10036

Facsimile:

Attention:

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Facsimile: (212) 751-4864

Attention: Erika Weinberg

If to the Company:

Commercial Metals Company

6565 MacArthur Boulevard

Irving, Texas 75039

Facsimile: (214) 689-4326

Attention: General Counsel

with a copy to:

Haynes and Boone, LLP

2323 Victory Avenue, Suite 700

Dallas, Texas, 75219

Facsimile: (214) 200-0678

Attention: Jennifer Wisinski

 

30



--------------------------------------------------------------------------------

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13.    Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14.    Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by Merrill Lynch on behalf of the Initial
Purchasers, and any such action taken by Merrill Lynch shall be binding upon the
Initial Purchasers.

SECTION 15.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

SECTION 16.    Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

(a)    Consent to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby (each, a
“Related Proceeding”) may be instituted in the federal courts of the United
States of America located in the City and County of New York or the courts of
the State of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for suits, actions, or proceedings instituted
in regard to the enforcement of a judgment of any Specified Court in a Related
Proceeding a “Related Judgment”, as to which such jurisdiction is non-exclusive)
of the Specified Courts in any Related Proceeding. Service of any process,
summons, notice or document by mail to such party’s address set forth above
shall be effective service of process for any Related Proceeding brought in any
Specified Court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any Related Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.

SECTION 17.    Default of One or More of the Several Initial Purchasers. If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to

 

31



--------------------------------------------------------------------------------

purchase does not exceed 10% of the aggregate number of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Securities set forth opposite
their respective names on Schedule A bears to the aggregate number of Securities
set forth opposite the names of all such non-defaulting Initial Purchasers, or
in such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on the Closing Date. If any one or more of the Initial
Purchasers shall fail or refuse to purchase Securities and the aggregate number
of Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 18.    No Advisory or Fiduciary Responsibility. The Company acknowledges
and agrees that: (i) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the offering price of the Securities
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, or its affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company on other matters) or any other obligation to the
Company except the obligations expressly set forth in this Agreement; (iv) the
several Initial Purchasers and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and the several Initial Purchasers have no obligation to disclose any
of such interests by virtue of any fiduciary or advisory relationship; and
(v) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby, and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

 

32



--------------------------------------------------------------------------------

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers, or any
of them, with respect to the subject matter hereof. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the several Initial Purchasers with respect to any
breach or alleged breach of fiduciary duty.

SECTION 19.    General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

33



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

Very truly yours,

 

Commercial Metals Company By:  

/s/ Paul Lawrence

Name:   Paul Lawrence Title:   Treasurer and Vice President Financial Planning
and Analysis

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH

          INCORPORATED

Acting on behalf of itself

and as the Representative of

the several Initial Purchasers

 

By:   Merrill Lynch, Pierce, Fenner & Smith                        Incorporated

By:  

/s/ Paul M. Liptak

  Paul M. Liptak   Director

 

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

     SCHEDULE A  

Initial Purchasers

   Aggregate
Principal
Amount of
Securities to be
Purchased  

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

   $ 154,000,000  

Citigroup Global Markets Inc.

     42,000,000  

PNC Capital Markets LLC

     42,000,000  

Wells Fargo Securities, LLC

     42,000,000  

Santander Investment Securities Inc.

     21,000,000  

BB&T Capital Markets, a division of BB&T Securities, LLC

     7,000,000  

BBVA Securities Inc.

     7,000,000  

BMO Capital Markets Corp.

     7,000,000  

Capital One Securities, Inc.

     7,000,000  

Fifth Third Securities, Inc.

     7,000,000  

Rabo Securities USA, Inc.

     7,000,000  

U.S. Bancorp Investments, Inc.

     7,000,000  

Total

   $ 350,000,000  



--------------------------------------------------------------------------------

EXHIBIT A

Form of Haynes and Boone, LLP Opinion

(see attached)

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

Form of Company General Counsel Opinion

(see attached)

 

Exhibit B-1



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that during such 40-day restricted
period, neither it nor any of its affiliates or any person acting on its or
their behalf will engage in directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and all such persons will comply
with the offering restrictions requirements of Regulation S in connection with
the offering of the Securities outside the United States.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

Significant Subsidiaries

CMC Poland Sp. z.o.o. (Poland);

CMC Steel Fabricators, Inc. (Texas);

CMC Steel Oklahoma, LLC (Delaware);

Structural Metals, Inc. (Texas);

CMC GH, LLC (Delaware);

CMC International Finance, s.a.r.l. (Luxembourg);

Com Met Company S.a.r.l. (Luxembourg);

Commercial Metals (Bermuda), L.P. (Bermuda);

Commercial Metals Company US (Luxembourg) S.C.S. (Luxembourg);

Own Electric Steel Company of South Carolina (South Carolina);

SMI Steel LLC (Alabama);

SMI-Owen Steel Company, Inc. (South Carolina);

Structural Metals, Inc. (Texas).

 

Annex II-1



--------------------------------------------------------------------------------

ANNEX III

Knowledge

Barbara Smith, President and Chief Executive Officer

Paul K. Kirkpatrick, Vice President, General Counsel and Corporate Secretary

Christopher Westrick, Director, Business Development

Tracy Porter. Executive Vice President – CMC Operations

Mary Lindsey, Vice President and Chief Financial Officer

Jacob Adlis, Manager, Strategy & Planning

 

Annex III-1